DETAILED ACTION

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney Thomas M. Catale (46,434) on 9/10/2021.
1. (Currently Amended) A method of reading a QR code, the method comprising:
capturing an image of an incomplete QR code, the incomplete QR code having a missing region with a functional pattern that is missing, wherein the functional pattern that is missing comprises a position detection pattern;
determining a version of a complete QR code that corresponds with the incomplete QR code;
identifying the functional pattern in the complete QR code that is missing in the incomplete QR code;
adding the functional pattern to the missing region in the incomplete QR code to form a recovered QR code; [[and]]
in response to adding the functional pattern, randomly adding pixels to the missing region surrounding the functional pattern to add to the recovered QR code, wherein the recovered QR code comprises a number of functional patterns and a number of modules; and
reading data from the recovered QR code.

3. (Currently Amended) The method of claim [[2]] 1, wherein the functional pattern further comprises an alignment pattern.
6. (Currently Amended) The method of claim [[2]] 1, wherein the missing region has an area that is smaller than a product of the area of the complete QR code and an error correction level.
7. (Currently Amended) The method of claim [[2]] 1, wherein the incomplete QR code has a number of modules on a complete side of the incomplete QR code, and wherein the version of the complete QR code that corresponds with the incomplete QR code is determined from the number of modules.
8. (Currently Amended) A non-transitory computer-readable storage medium having embedded therein program instructions, which when executed by a processor, cause the processor to execute a method of reading a QR code, the method comprising:
capturing an image of an incomplete QR code, the incomplete QR code having a missing region with a functional pattern that is missing, wherein the functional pattern that is missing comprises a position detection pattern;
determining a version of a complete QR code that corresponds with the incomplete QR code;
identifying the functional pattern in the complete QR code that is missing in the incomplete QR code;
9. (Cancelled) 
10. (Currently Amended) The non-transitory computer-readable storage medium of claim [[9]] 8, wherein the functional pattern further comprises an alignment pattern.

8, wherein the missing region has an area that is smaller than a product of the area of the complete QR code and an error correction level.
14. (Currently Amended) The non-transitory computer-readable storage medium of claim [[9]] 8, wherein the incomplete QR code has a number of modules on a complete side of the incomplete QR code, and wherein the version of the complete QR code that corresponds with the incomplete QR code is determined from the number of modules.
15. (Currently Amended) A QR code device, comprising:
a memory;
an image capture device; and
a processor coupled to the memory and the image capture device, the processor to:
obtain data from the memory and a captured image of an incomplete QR code from the image capture device, the incomplete QR code having a missing region with a functional pattern that is missing, wherein the functional pattern that is missing comprises a position detection pattern;
determine a version of a complete QR code that corresponds with the incomplete QR code;
identify the functional pattern in the complete QR code that is missing in the incomplete QR code;
add the functional pattern to the missing region in the incomplete QR code to form a recovered QR code; [[and]]
in response to the addition of the functional pattern, randomly add pixels to the missing region surrounding the functional pattern to add to the recovered QR code, wherein the recovered QR code comprises a number of functional patterns and a number of modules; and

16. (Cancelled) 
17. (Currently Amended) The QR code device of claim [[16]] 15, wherein the functional pattern further comprises an alignment pattern.
20. (Currently Amended) The QR code device of claim [[16]] 15, wherein the missing region has an area that is smaller than a product of the area of the complete QR code and an error correction level.
23. (Currently Amended) The method of claim 1, 

wherein the incomplete QR code has a number of modules on a complete side of the incomplete QR code.

Allowable Subject Matter
Claims 1, 3, 5-8, 10, 12-15, 17, and 19-23 are allowed.  The following is an examiner’s statement of reasons for allowance:
With respect to claims 1, 3, 5-8, 10, 12-14, and 21-23, the prior art or record, taken alone or in combination, fails to teach or fairly suggest at least a method comprising:
capturing an image of an incomplete QR code, the incomplete QR code having a missing region with a functional pattern that is missing, wherein the functional pattern that is missing comprises a position detection pattern;
determining a version of a complete QR code that corresponds with the incomplete QR code;

adding the functional pattern to the missing region in the incomplete QR code to form a recovered QR code; and
in response to adding the functional pattern, randomly adding pixels to the missing region surrounding the functional pattern to add to the recovered QR code, wherein the recovered QR code comprises a number of functional patterns and a number of modules.
With respect to claims 15, 17, 19 and 20, the prior art or record, taken alone or in combination, fails to teach or fairly suggest at least a QR code device, comprising:
a processor coupled to a memory and an image capture device,
the processor to:
obtain data from the memory and a captured image of an incomplete QR code from the image capture device, 
the incomplete QR code having a missing region with a functional pattern that is missing, wherein the functional pattern that is missing comprises a position detection pattern;
determine a version of a complete QR code that corresponds with the incomplete QR code;
identify the functional pattern in the complete QR code that is missing in the incomplete QR code;
add the functional pattern to the missing region in the incomplete QR code to form a recovered QR code; and
in response to the addition of the functional pattern, randomly add pixels to the missing region surrounding the functional pattern to add to the recovered QR code, wherein the recovered QR code comprises a number of functional patterns and a number of modules.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE W KIM whose telephone number is (571)272-5971.  The examiner can normally be reached on M-F 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 5712722404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/TAE W KIM/            Examiner, Art Unit 2887            

/THIEN M LE/            Primary Examiner, Art Unit 2887